Title: From Alexander Hamilton to Caleb Swan, 22 September 1799
From: Hamilton, Alexander
To: Swan, Caleb


Sir
New York Septr: 22. 1799

Having forgotten the circumstance, known to me when at the head of the Treasury Department, that forms of Muster and Pay Rolls had been prescribed by the Comptroller of the Treasury, I instructed the Assistant Adjutant General to devise forms of those documents and to transmit them to the several commanders. You will find herewith the forms thus prescribed with a letter from the Adjutant General explaining the differences and the reasons of the alterations. Brevity was the principal motive of them. In all military documents it is peculiarly desireable to consult conciseness as far as it may comport with perspicuity and accuracy. Military men in the midst of active operations have very little leisure for writing.
Having observed this much, I shall only further say on this point that I have no predilection for the new forms and am perfectly content, that the old shall continue with or without modifications to meet such of the alterations as may be deemed improvements.
But the essential point is to have the Officers without delay furnished with those forms which it is expected shall be observed accompanied with the requisite instructions for carrying them into Execution.
To this end I have issued the order of which the enclosed is a copy and I expect that you will without delay send the several Pay Masters and persons acting as such the forms and instructions. Till you have a deputy it appears to me regular that your communications ought to be with this description of persons. Where you have or shall have a Deputy it is and will be proper for you to communicate with him and he with the Officers in Question. I may add that wherever a particular officer receives money from your Department for which he is accountable You or your deputy may with propriety hold a direct communication with him whatever be his station.
But it is proper that correspondence and communication between your office and the military should be restricted to persons of this description, except where for any special reason you find occasion to communicate with the Commanding General or other commander of an army or within a great military District.
The pointing out at an early period this course of proceeding is dictated by a love of regularity to which nothing is more conducive than great strictness in the modes of communication between Officers. It will be necessary to furnish each Commanding General with all the forms and general instructions which may be sent from your office for his information and government.
You may learn the names of the several Pay Masters from the Secy of War to whom they have been reported.
With great consideration   I am Sir   Yr. Obed ser
Caleb Swan Esq
